EDMONDS, J.,
specially concurring.
Defendant was charged with forgery in the first degree and fraudulent use of a credit card arising out of the same conduct: acting in concert with another individual who used a stolen credit card by forging the owner’s name on the purchase slip. No goods were procured by the use of the card. Under State v. Atkinson, 98 Or App 48, 777 P2d 1010 (1989), the majority’s analysis is correct and, because of stare decisis, I concur with the result. I write only to point out, as I did in my specially concurring opinion in State v. Heneghan, 108 Or App 637, 816 P2d 1175 (1991), that, although defendant was convicted of two crimes, the conduct for which he was convicted consisted of one physical act. I suggest that ORS 161.067(1) applies only when there are two separate acts within the same course of conduct or criminal episode. The majority’s holding, and State v. Atkinson, supra, are inconsistent with the holding in State v. Crotsley, 308 Or 272, 278, 779 P2d 600 (1989), for the reasons that I expressed, in Heneghan.